Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1,3, 6-8,12,14-18 and 27-35 are pending and under restriction
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 3, 6-8, 12, 14-17,  drawn to method of detecting expression of a plurality of genes that indicate whether a hepatocellular carcinoma (HCC) will respond to transarterial chemoembolization (TACE), comprising: detecting expression of asparagine synthetase (ASNS), cyclin-dependent kinase 1 (CDKI), deoxyribonuclease I-.
Group II, claim(s) 18, 27-28-, drawn to a probe comprising a nucleic acid probe specific for each of asparagine synthetase (ASNS), cyclin- dependent kinase 1 (CDKI), deoxyribonuclease I-like 3 (DNASEI1L3), F-box and leucine-rich repeat protein 5 (FBXL5), glutamic-oxaloacetic transaminase 2, mitochondrial (GOT2), glyoxylate-reductase/hydroxypyruvate reductase (GRHPR), isoleucyl-tRNA synthetase (JARS), lectin, galactoside-binding, soluble 3 (LGALS3), lipoma HMGIC fusion partner-like 2 protein (LHFPL2), milk fat globule-EGF factor 8 protein (MFGE8), antigen Ki-67 (MKI67), Page 4 of 7JLC1/SLR:gh 08/07/18 E-101-2016-0-US-05 phosphatidylethanolamine binding protein 1 (PEBP1), tumor necrosis factor superfamily, member 10 (TNFSF10), and ubiquitin B (UBB).
Group III, claim(s) 29-32, drawn to a method of treating a hepatocellular carcinoma (HCC) in a subject, comprising: determining that the HCC will respond to transarterial chemoembolization (TACE) by detecting a modulation in expression of asparagine synthetase (ASNS), cyclin-dependent kinase 1 (CDKI), deoxyribonuclease I-like 3 (DNASE1L3), F-box and leucine-rich repeat protein 5 (FBXL5), glutamic-oxaloacetic transaminase 2, mitochondrial (GOT2), glyoxylate- reductase/hydroxypyruvate  member 10 (TNFSF10), and ubiquitin B (UBB) relative to a control; and administering TACE to the subject.
Group IV, claim(s) 33-35 drawn to a method of treating HCC comprising measuring increased expression of ASNS, CDK1, FBXL5, IARS, LGALS3, LHFPL2, MKI67, and UBB in an HCC sample from a subject relative to a control; measuring decreased expression of DNASE1L3, GOT2, GRHPR, MFGE8, PEBP1, and TNFSF1O in an HCC sample from a subject relative to a control; and treating the subject with TACE, there by treating the HCC..

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of gene expression in heptacellular cancer, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Budhu et al. (Applicant’s IDS).   
And therefore the inventions do not contribute a special technical feature when viewed over the prior art, or meet key critical elements, they do not have a single general inventive concept and so lack unity of invention.  

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows:  asparagine synthetase (ASNS), cyclin-dependent kinase 1 (CDKI), deoxyribonuclease I-like 3 (DNASE1L3), F-box and leucine-rich repeat protein 5 (FBXL5), glutamic-oxaloacetic transaminase 2, mitochondrial (GOT2), glyoxylate- reductase/hydroxypyruvate reductase (GRHPR), isoleucyl-tRNA synthetase (IARS), lectin, galactoside-binding, soluble 3 (LGALS3), lipoma HMGIC fusion etc
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1, 18 and 29.
Applicant Is advised that the reply to this requirement to be complete must include (1) an election of a species or a grouping of patentably indistinct species to he examined even though the requirement may be traversed (37 CFR 1,143) and (Il) identification of the claims encompassing the elected species or grouping of patentably indistinct species, 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species. 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i). 
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process Invention to be rejoined.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504. The examiner can normally be reached on M-F 9am-6pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  



/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        12/21/20